As filed with the Securities and Exchange Commission on November 13, 2007 File No. 333-141653 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NEW YORK RESIDENTIAL, INC. (Exact name of registrant as specified in its charter) Delaware 6500 20-4267378 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Robert Kornstein 15 West 72nd Street, Suite 15K New York, NY 10023 917-439-3838 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Robert Kornstein President and Chief Executive Officer 15 West 72nd Street, Suite 15K New York, NY 10023 917-439-3838 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Jeffrey A. Rinde, Esq. Hodgson Russ LLP 60 East 42nd, 37th Floor New York, New York 10165 (212) 661-3535 (212) 972-1677 - Facsimile Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. | | CALCULATION OF REGISTRATION FEE Title of each Class of Security being registered Amount Offered Proposed Maximum Offering Price per Security(1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Units, each consisting of one share of Common Stock, $.001 par value, and one Warrant (2) 2,940,000 Units $1.00 $2,940,000 Shares of Common Stock included as part of the Units(2) 2,940,000 Shares Warrants included as part of the Units(2) 2,940,000 Warrants Shares of Common Stock underlying the Warrants included in the Units(3) 2,940,000 Shares $.75 $2,205,000 Total $5,145,000 $158 (1) Estimated solely for the purpose of calculating the registration fee. (2) No fee pursuant to Rule 457(g). (3) Pursuant to Rule 416, there are also being registered such indeterminable additional securities as may be issued to prevent dilution resulting from stock splits, stock dividends or similar transactions as a result of the anti-dilution provisions contained in the Warrants. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to Completion, dated November 13, 2007 $2,940,000 NEW YORK RESIDENTIAL, INC. 2,940,000 Units Commencing on the date of this prospectus and ending on , we are offering for sale, on a best-efforts basisthe units of securities of New York Residential, Inc., a Delaware corporation, as described herein at an offering price of $1.00 per unit. Each unit consists of: • one share of our common stock; and • one warrant. Each warrant entitles the holder to purchase one share of our common stock at a price of $.75. Each warrant will become exercisable on the later of our completion of our initial property acquisition (as described herein) and , 2008 (one year from the date of this prospectus), and will expire on , 2011 (four years from the date of this prospectus), or earlier upon redemption. There is presently no public market for our units, common stock or warrants. We intend to apply for quoting of the units offered hereby on the OTC Bulletin Board as soon as practicable after the date of this prospectus. Assuming are accepted for quotation, we anticipate that our common stock and the warrants will be quoted on the OTC Bulletin Board under the symbols and , respectively, as soon as practicable after they are able to be traded separately.We expect that these securities will be separately tradable commencing the 90th day following the date of this prospectus, unless the board of directors approves an earlier date. Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page 9 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. , 2007 Table of Contents Page Prospectus Summary 3 Summary Financial Data 5 Risk Factors 6 Use of Proceeds 9 Dilution 10 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Proposed Business 13 Management 16 Principal Stockholders 16 Certain Transactions 17 Plan of Distribution 17 Description of Securities 18 Legal Matters 21 Experts 22 Where You Can Find Additional Information 22 Index to Financial Statements F-1 2 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with different information. We are not making an offer of these securities in any jurisdiction where such an offer is not permitted. Prospectus Summary This summary highlights certain information appearing elsewhere in this prospectus. For a more complete understanding of this offering, you should read the entire prospectus carefully, including the risk factors and the financial statements. Unless otherwise stated in this prospectus, references to “we,” “us” or “our company” refer to New York Residential, Inc. We are a development stage company. We were organized under the laws of the State of Delaware on December 5, 2005. We were formed with the purpose of purchasing, renovating and either selling or operating residential real estate in the New York metropolitan area. To date our efforts have been limited to renovation of properties owned by others. We intend to commence our plans to acquire residential real estate after the closing of this offering. Our principal executive offices are located at 15 West 72nd Street, Suite 15K, New York, NY 10023 and our telephone number is 917-439-3838. The Offering Securities offered: 2,940,000 units, at $1.00 per unit, each unit consisting of: one share of common stock; and one warrant. The units are expected to begin trading on or promptly after the date of this prospectus. Each of the common stock and warrants may trade separately on the 90th day after the date of this prospectus unless the company determines that an earlier date is acceptable. Common stock: Number outstanding before this offering Number to be outstanding after this offering 3,060,000 shares 6,000,000 shares Warrants: Number outstanding before this offering Number to be outstanding after this offering 0 2,940,000 warrants Exercisability Each warrant is exercisable for one share of common stock. Exercise price $0.75 Exercise period The warrants will become exercisable on , 2008 [one year from the date of this prospectus]. The warrants will expire at 5:00 p.m., New York City time, on [] , 2011 [four years from the date of this prospectus] or earlier upon redemption. Redemption We may redeem the outstanding warrants: • in whole and not in part, • at a price of $.01 per warrant at any time after the warrants become exercisable, • upon a minimum of 30 days’ prior written notice of redemption, and • if, and only if, the last sales price of our common stock equals or exceeds $1.50 per share for any 20 trading days within a 30 trading day period ending three business days before we send the notice of redemption. In the event we call the warrants for redemption, we have agreed that any warrants purchased by our directors during the six month period following separate trading of the warrants will be exercisable by them on a cashless basis. Proposed OTC Bulletin Board symbols for our: Units Common Stock Warrants [] [] [] 3 We are conducting this offering, on a best-efforts basis through Robert Kornstein, our President and Secretary as well as our existing shareholders,Ivan Berkowitz, Avner Maloul and Alan Lowy. These individuals will not be compensated for offering the units. They will be relying on Rule 3a4-1 of the Exchange Act as a safe harbor, for associated persons of an issuer. In this regard, each of those individuals intends, at the end of the offering, to perform substantial duties for or on behalf of the company unrelated to the transaction in securities, and none of these individuals were brokers or dealers, or associated persons of a broker or dealer, within the preceding 12 months. Furthermore, none of these individuals anticipates that they will be participating in selling an offering of securities of another issuer during the subsequent 12-month period commencing from the closing of this offering. We will, however, reimburse such officers and directors for all expenses incurred by them in connection with the offering. The units may also be offered by broker-dealers who are members of the National Association of Securities Dealers Inc. We may, in our discretion, pay commissions of up to 8% of the offering price to participating broker-dealers. Risks Our operations to date have only been minimal, and we have only limited assets. We plan to use the proceeds of the offering to make our first significant real estate investments.These proceeds alone may not be sufficient for such a purchase. Moreover, as a newcomer to the New York residential real estate market, we will have a disadvantage in competing with existing, more substantial entities in this market most of whom have vastly greater resources than our company. In addition, this offering is being conducted on a best-efforts basis without a minimum investment amount.We cannot be certain that we will sell all of the units offered hereby, and our failure to do so could leave us with insufficient proceeds to complete an acquisition of property.It is possible that we will sell only enough units in this offering to cover the expenses associated with the offering itself and, in such an event, the purchasers of units would lose their entire investment. You should carefully consider these and the other risks set forth in the section entitled “Risk Factors” beginning on page 8 of this prospectus. 4 Summary Financial Data The following table summarizes the relevant financial data for our business and should be read with our financial statements, which are included in this prospectus. The “as adjusted” information gives effect to the sale of the units we are offering, including the application of the related gross proceeds and the payment of the estimated remaining costs from such sale and the repayment of the accrued offering expenses required to be repaid. Statement of Operations Data: For the Year Ended December 31, 2006 For the Six Months Ended June 30, 2007 Cumulative From Inception Through June 30, 2007 Revenues $ 123,220 $ 123,220 Operating Costs 101,874 1,289 105,374 Provision for income taxes 5,200 17,846 Net income (loss) 16,146 (1,289 ) 12,646 Net income (loss) per common share (basic and diluted) $ 0.01 $ (0.00 ) 0.00 Weighted average number of shares outstanding (basic and diluted) 3,060,000 3,060,000 3,060,000 Actual As Adjusted Balance Sheet Data: Working capital $ (30,643 ) $ 2,839,857 Total assets 126,050 $ 2,844,030 Total liabilities 61,366 $ 4,173 Stockholders’ equity 64,684 $ 2,839,857 5 RISK FACTORS An investment in our securities involves a high degree of risk. You should consider carefully all of the material risks described below, together with the other information contained in this prospectus before making a decision to invest in our units. Risks Associated With our Business We have only a limited operating history and, accordingly, you have very little basis on which to evaluate our ability to achieve our business objective. During 2006, we completed the renovation of one apartment in New York City and realized revenue of approximately $123,000. Other than this project, we have no operating results to date and have not yet begun our residential real estate acquisition program and are still considered to be a development stage company.Our ability to acquire residential real estate depends upon obtaining financing through the public offering of our securities and our ability in the future to raise private funds by issuing debt or equity securities and other financing such as mortgage loans. Because of our limited operating history, you will have very little basis upon which to evaluate our ability to conduct a significant part of our planned business, which is to acquire residential real estate in the New York metropolitan area and to renovate and then resell or operate such real estate. We have not conducted any discussions and we have no plans, arrangements or understandings with respect to any specific investment properties. Since we have not yet selected any particular property for investment, we are currently unable to ascertain the specific merits or risks of our business’s operations. Because we have not yet identified any particular property for investment, investors in this offering have no current basis to evaluate the possible merits or risks of the purchase of any such property. We will have virtually unrestricted flexibility in identifying and selecting residential property for acquisition. We may acquire properties which require complete renovation or, in some cases, substantial repair and maintenance to make them marketable to tenants. With some properties, we may be unable to determine the full extent or cost of such renovation or repair until after the purchase is complete at which time it will likely be too late to rescind the purchase. We may purchase properties in neighborhoods which are considered to pose a risk of loss during a downturn but which, we anticipate will appreciate. The New York residential real estate market is inherently volatile and subject to substantial price fluctuations.Some analysts predict that prices will decline. The market has, in fact, seen prices decline in recent months, particularly at the higher end. Our common stock will be subject to the SEC’s penny stock rule, broker-dealers may experience difficulty in completing customer transactions and trading activity in our securities may be adversely affected. As long as we have net tangible assets of $5,000,000 or less and our common stock has a market price per share of less than $5.00, transactions in our common stock may be subject to the “penny stock” rules promulgated under the Securities Exchange Act of 1934, as amended.Under these rules, broker-dealers who recommend such securities to persons other than institutional accredited investors must: • make a special written suitability determination for the purchaser; • receive the purchaser’s written agreement to a transaction prior to sale; • provide the purchaser with risk disclosure documents which identify certain risks associated with investing in “penny stocks” and which describe the market for these “penny stocks” as well as a purchaser’s legal remedies; and • obtain a signed and dated acknowledgment from the purchaser demonstrating that the purchaser has actually received the required risk disclosure document before a transaction in a “penny stock” can be completed. Because our common stock will, at least initially, be subject to these rules, broker-dealers may find it difficult to effectuate customer transactions and trading activity in our securities may be adversely affected. As a result, the market price of our securities may be depressed, and you may find it more difficult to sell our securities. 6 We may be unable to obtain additional financing, if required, to complete our initial property acquisition or to fund the renovation, maintenance and, ultimately, operation of the properties we acquire.
